UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4818


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BLAINE VIRL SUTHERLAND, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00035-RLV-DCK-1)


Submitted:   June 4, 2010                     Decided:   July 6, 2010


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant.   Edward R. Ryan, United States Attorney, Mark A.
Jones, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Blaine Virl Sutherland, Jr.,

was found guilty of knowingly and intentionally manufacturing

marijuana and possessing marijuana with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).                         Although

Sutherland was also charged with using and possessing firearms

in furtherance of these drug trafficking offenses, in violation

of 18 U.S.C. § 924(c) (2006), he was found not guilty of that

offense.      Sutherland       was    sentenced      to   thirty-three        months’

imprisonment,    four    years’      supervised      release,    and      a   $25,000

fine.

            On appeal, Sutherland first argues the district court

committed   clear     error    in    denying   his    motion    to   suppress      the

evidence    seized    from    his    property.       This   court        reviews   the

district    court’s     factual       findings     underlying        a    motion   to

suppress for clear error.            United States v. Day, 591 F.3d 679,

682 (4th Cir. 2010).          We afford the district court’s credibility

determinations due deference, because “it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”                   United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

omitted), cert. denied, 129 S. Ct. 1312 (2009).

            We   have   carefully       reviewed      the   transcript        of   the

hearing on Sutherland’s motion and we find that, taken in the

                                         2
light most favorable to the Government, see United States v.

Matthews, 591 F.3d 230, 234 (4th Cir. 2009), petition for cert.

filed, __ U.S.L.W. __ (U.S. Apr. 23, 2010) (No. 09-10414), the

evidence      adduced      at    the    hearing       amply      supports         the   district

court’s       ruling.           Accordingly,          we     affirm         the     denial     of

Sutherland’s motion to suppress.

              Sutherland        next     argues       the     district        court     clearly

erred    in     enhancing       his    sentence       pursuant        to    U.S.    Sentencing

Guidelines Manual (“USSG”) § 2D1.1(b)(1) (2008).                              This guideline

provides for a two-level increase to a defendant’s base offense

level     for     a     narcotics       offense        “[i]f      a        dangerous     weapon

(including a firearm) was possessed.”                       USSG § 2D1.1(b)(1).              “The

adjustment should be applied if the weapon was present, unless

it is clearly improbable that the weapon was connected with the

offense.”       Id. at comment. (n.3) (emphasis added).                            Whether the

district        court      properly         applied        the    USSG       §     2D1.1(b)(1)

enhancement       is    reviewed       for    clear     error.          United      States    v.

McAllister, 272 F.3d 228, 234 (4th Cir. 2001).

              We find no clear error here.                       We have held that the

proximity       of    weapons     to    illicit       narcotics        is     sufficient      to

warrant the USSG § 2D1.1(b)(1) enhancement.                                United States v.

Harris, 128 F.3d 850, 852 (4th Cir. 1997).                            In this case, it is

undisputed that two firearms — one of which was loaded — were

seized    from       the   garage      in    which     Sutherland           was    cultivating

                                               3
marijuana.            Under    these   circumstances,       we    find    the   district

court properly applied the § 2D1.1(b)(1) enhancement, see id.,

as   it    was    not     “clearly     improbable”     that      the     firearms     were

connected to Sutherland’s marijuana offenses.

                For    the    foregoing     reasons,   we    affirm       the   district

court’s judgment.              We dispense with oral argument because the

facts     and    legal       contentions    are   adequately       presented     in    the

materials        before       the   court   and   argument       would    not   aid    the

decisional process.

                                                                                AFFIRMED




                                             4